Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. § 119 with reference to Application Number: 62/507384 filed on 05/17/2017.

Information Disclosure Statement
The Information Disclosure Statement(s) have been reviewed by the examiner and are found to comply with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609.

Drawings
The drawing(s) have been reviewed by the examiner and are found to comply with the provisions of 37 CFR 1.81 to 1.85.

Reasons for Allowance
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest all the features of claims 1, 20, or dependents therein.
The following is the Examiner’s statement of reasons for allowance: 
Kramer (US 20070079826), a closest prior art of reference, fails to disclose all the features of the instantly claimed invention. Kramer discloses a humidifier to change the absolute humidity of a flow of air from an RPT device to an entrance of the airways of the patient, the humidifier comprising a water reservoir configured to hold a volume of liquid (2), and a reservoir dock configured to receive the water reservoir in an operative position (3), the water reservoir 
The aforementioned Burton, another closest prior art of reference, fails to disclose all the features of the instantly claimed invention. Burton discloses a humidifier to change the absolute humidity of a flow of air from an RPT device to an entrance of the airways of the patient, the humidifier comprising a water reservoir configured to hold a volume of liquid (30), and a reservoir dock configured to receive the water reservoir in an operative position (“gas delivery device”, see Fig. 12), the water reservoir including a single aperture (29), and the reservoir dock including a dock inlet conduit arrange to receive the flow of air from the RPT device (c. 8: 56 – 60, wherein the dock inlet conduit may be considered as conduit 35 integrated with conduit 34 under a broad interpretation of the claim). However, only the dock inlet conduit is arranged to provide the inlet for the flow of air into the chamber and the outlet for delivering the humidified flow of air from the chamber (c. 9: 1 – 4), and Burton thus fails to disclose that the dock inlet conduit and a single conduit are arranged to provide an inlet for the flow of air into the chamber and an outlet for delivering a the humidified flow of air from the chamber.
The Examiner additionally wishes to note Ho (US 20130146054 A1), representative of a class of humidifiers relevant to the claims. Ho discloses a humidifier comprising an adaptor 
The Examiner additionally references US 20070193580, US 20090056712, and US 20130228177 as additional prior art of note.
Accordingly, claims 1, 20, and dependents therefrom patentably define over the closest prior art of reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H PHILIPS whose telephone number is (571)270-5180.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799